

CHANGE IN CONTROL AGREEMENT
 
This Agreement (this “Agreement”), dated as of _________________, 2006 (the
“Effective Date”), is made by and between Buckeye Technologies Inc., having its
principal offices at 1001 Tillman Street, Memphis, Tennessee 38112 (the
“Company”), and ________________ (the “Executive”).
 
WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key executive management
personnel; and
 
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as defined in Section 1.4 below) of the
Company exists, and that such possibility, and the uncertainty, instability and
questions that it may raise for and among key executive management personnel,
may result in the premature departure or significant distraction of such
management personnel to the material detriment of the Company and its
shareholders; and
 
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce, focus and encourage the continued attention and dedication of key
members of the executive management of the Company and its subsidiaries,
including (without limitation) the Executive, to their assigned duties without
distraction in the face of potentially disturbing or unsettling circumstances
arising from the possibility of a Change in Control of the Company; and
 
WHEREAS, the Board has determined that properly structured severance benefits
are the most efficient means to eliminate any such conflict in regards to the
Executive;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
 
1.  Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:
 
1.1.  “Annual Base Salary” shall mean the Executive’s rate of regular base
annual compensation (prior to any reduction under (i) a salary reduction
agreement pursuant to section 401(k) or section 125 of the Internal Revenue Code
of 1986, as amended from time to time (the “Code”) or (ii) any plan or
arrangement deferring any base salary or bonus payments), and shall not include
(without limitation) cost of living allowances, fees, retainers, reimbursements,
bonuses, incentive awards, prizes or similar payments.
 
1.2.  “Bonus” shall mean, with respect to any fiscal year of the Company, the
sum of (i) any bonus paid to the Executive under the Company’s broad-based
profit sharing bonus plan; and (ii) any bonus paid to the Executive under the
Company’s At Risk Compensation Program.
 
1.3.  “Cause” shall mean (i) the Executive’s willful and continued failure to
follow the substantially lawful instructions of the Board or written Company
policies, (ii) in carrying out his duties under this Agreement, the Executive
engages in willful gross misconduct or gross
 

 
 

--------------------------------------------------------------------------------

 

negligence resulting in material injury to the Company or any of its
subsidiaries or affiliates, or (iii) the Executive is convicted (including a
plea of guilty or nolo contendere) of (a) a felony or (b) any crime involving
fraud or dishonesty, including any such offense that relates to the Company’s
assets or business or the theft of Company property.
 
1.4.  “Change in Control” shall mean:
 
1.4.1.  The acquisition, after the Effective Date, by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14 (d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of the
combined voting power of the voting securities of the Company entitled to vote
generally in the election of directors (the “Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (a) any acquisition, directly or indirectly, by or from the Company or
any subsidiary of the Company, or by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary of the Company,
(b) any acquisition by any underwriter in connection with any firm commitment
underwriting of securities to be issued by the Company, or (c) any acquisition
by any corporation if, immediately following such acquisition, more than 75% of
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
(entitled to vote generally in the election of directors), is beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who, immediately prior to such acquisition, were the beneficial
owners of the Common Stock and the Voting Securities in substantially the same
proportions, respectively, as their ownership, immediately prior to such
acquisition, of the Common Stock and Voting Securities; or
 
1.4.2.  The occurrence of a merger, reorganization or consolidation other than a
merger, reorganization or consolidation with respect to which all or
substantially all of the individuals and entities who were the beneficial
owners, immediately prior to such merger, reorganization or consolidation, of
the Common Stock and Voting Securities beneficially own, directly or indirectly,
immediately after such reorganization, merger or consolidation more than 75% of
the then outstanding common stock and voting securities (entitled to vote
generally in the election of directors) of the corporation resulting from such
reorganization, merger or consolidation in substantially the same proportions as
their respective ownership, immediately prior to such reorganization, merger or
consolidation, of the Common Stock and the Voting Securities; or
 
1.4.3.  The occurrence of, (i) a complete liquidation or substantial dissolution
of the Company, or (ii) the sale or other disposition of all or substantially
all of the assets of the Company, other than to a subsidiary, wholly-owned,
directly or indirectly, by the Company; or
 
1.4.4.  The individuals who, as of the Effective Date, constitute the Board and
any new director (other than a director designated by a person or entity who has
entered into an agreement with the Company or other person or entity to effect a
transaction described in Sections 1.4.1, 1.4.2 or 1.4.3 above) whose election by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of a majority of the directors then still in office who either were
directors as of the Effective Date, or whose election or nomination for election
was previously so approved, cease for any reason to constitute a majority of the
Board.
 
Notwithstanding the above, a “Change in Control” shall not include any event,
circumstance or transaction which results from the action of any entity or group
which includes, is affiliated with or is wholly or partially controlled by one
or more executive officers of the Company and in which the Executive
participates.


1.5.  “Common Stock” shall mean the common stock of the Company, par value
$0.01.
 
1.6.  “Disability” shall mean the Executive’s inability to render, for a period
of six consecutive months, services hereunder by reason of physical and mental
disability, as determined by the written medical opinion of an independent
medical physician mutually acceptable to the Executive and the Company. If the
Executive and the Company cannot agree as to such an independent medical
physician, each shall appoint one medical physician and those two physicians
shall appoint a third physician who shall make such determination. In no event
shall the Executive be considered disabled for the purposes of this Agreement
unless the Executive is deemed disabled pursuant to the Company’s long-term
disability plan, if one is maintained by the Company.
 
1.7.  “Employment Period” shall mean the period commencing on the date of a
Change in Control and ending upon (and including) the earliest to occur of (i)
the date which is two years from the date of such Change in Control, or (ii) the
date of the Executive’s termination of employment for any reason.
 
1.8.  “Good Reason” shall mean and shall be deemed to exist if, without the
prior express written consent of the Executive, (i) the Executive suffers a
material reduction in the duties, responsibilities, reporting objectives or
effective authority associated with his title(s) and/or position(s), (ii) the
Executive suffers a material change in his title(s) and/or position(s) as such
title(s) and/or position(s) existed on the Effective Date, (iii) the Company
fails to pay the Executive’s compensation or to provide for the Executive’s
benefits when due, (iv) the Company reduces the Executive’s compensation, or the
benefits under the Company’s employee benefit plans or programs are in the
aggregate materially reduced (excluding reductions due to general benefit plan
changes applicable to Company employees generally), (v) the Executive’s primary
office location is moved to a location more than 50 miles from its location as
of the Effective Date, (vi) the Company fails to continue the incentive and
deferred compensation plans (including, without limitation, any plan under which
a Bonus is payable), or programs or the health and welfare benefit plans or
programs maintained by the Company as of the Effective Date for the benefit of
senior executives, (vii) the Company fails to obtain assumption of this
Agreement by an acquirer, [or] (viii) the Executive’s employment is terminated
for any reason if such purported termination is not effected in accordance with
the procedures outlined in Section 5 hereof[, or (ix) the Executive’s employment
is terminated for any reason during the 30-day period commencing on the first
anniversary of the occurrence of a Change in Control]. For purposes of this
Agreement, any action or inaction shall constitute Good Reason only for the 90
day period from the date on which such action or inaction first occurred.
 
1.9.  “Person” shall have the meaning ascribed thereto in Section 3(a)(9) of the
Exchange Act, as modified, applied and used in Sections 13(d) and 14(d) thereof;
provided, however, a Person shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries (in its capacity
as such), (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
character and proportions as their ownership of stock of the Company.
 
2.  Term of this Agreement. This Agreement shall commence on the Effective Date
and shall terminate on June 30, 2009; provided, that the term shall
automatically be extended for an additional one year period on each July 1 after
the Effective Date unless either party to this Agreement delivers a notice of
non-extension to the other party by December 31 of the preceding year. However,
if a Change in Control shall have occurred during the term of this Agreement,
this Agreement shall continue in effect for a period of twenty-four (24) months
beyond the date on which such Change in Control occurred (the “Term”).
 
3.  Time and Attention. During the Employment Period, and excluding any periods
of vacation and sick leave to which the Executive is entitled, the Executive
agrees to devote reasonable attention and time to the business and affairs of
the Company and to use the Executive’s reasonable best efforts to perform
faithfully and efficiently the responsibilities and duties assigned to the
Executive hereunder. During the Employment Period it shall not be a violation of
this Agreement for the Executive to serve on corporate, civic or charitable
boards or committees. It is expressly understood and agreed that to the extent
that any such activities have been conducted by the Executive prior to a Change
in Control, the reinstatement or continued conduct of such activities (or the
reinstatement or conduct of activities similar in nature and scope thereto)
subsequent to a Change in Control shall not thereafter be deemed to interfere
with the performance of the Executive’s responsibilities to the Company and its
subsidiaries.
 
3.1.  Restrictive Covenants.
 
3.1.1.  Non-Solicitation. If the Executive’s employment is terminated by the
Company for Cause or by the Executive without Good Reason, the Executive, for a
period of one year after any such termination, shall not (except on the
Company’s behalf), directly or indirectly, on his own behalf or on behalf of any
other person, firm, partnership, corporation or other entity, (i) solicit or
service the business of any of the Company’s customers, any of the Company’s
former customers which were customers within six months prior to the termination
of his employment or any of the prospective customers which were being actively
solicited by the Company at the time of the termination of his employment or
(ii) attempt to cause or induce any employee of the Company to leave the
Company.
 
3.1.2.  Confidentiality. The Executive shall not, during the period of his
employment with the Company, or at any time thereafter, without the prior
express written consent of the Board, directly or indirectly, divulge, disclose
or make available or accessible any Confidential Information (as defined below)
to any person, firm, partnership, corporation, trust or any other entity or
third party (other than when required to do so in good faith to perform the
Executive’s duties and responsibilities under this Agreement or when (i)
required to do so by a lawful order of a court of competent jurisdiction, any
governmental authority or agency, or any recognized subpoena power, or (ii)
necessary to prosecute the Executive’s rights against the Company or to defend
himself against any allegations). In addition, the Executive shall not create
any derivative work or other product based on or resulting from any Confidential
Information (except in the good faith performance of his duties under this
Agreement). The Executive shall also proffer to the Board’s designee, no later
than the effective date of any termination of his employment with the Company
for any reason, and without retaining any copies, notes or excerpts thereof, all
memoranda, computer disks or other media, computer programs, diaries, notes,
records, data, customer lists, marketing plans and strategies, and any other
documents consisting of or containing Confidential Information that are in the
Executive’s actual or constructive possession or which are subject to his
control at such time. For purposes of this Agreement, “Confidential Information”
shall mean all information respecting the business and activities of the
Company, or any affiliate of the Company, including, without limitation, the
terms and provisions of this Agreement, the customers, suppliers, employees,
consultants, computer or other files, projects, products, computer disks or
other media, computer hardware or computer software programs, marketing plans,
financial information, methodologies, know-how, processes, practices,
approaches, projections, forecasts, formats, systems, data gathering methods
and/or strategies of the Company. Notwithstanding the immediately preceding
sentence, Confidential Information shall not include any information that is, or
becomes, generally available to the public (unless such availability occurs as a
result of the Executive’s breach of any portion of this Section 3.1.2).
 
3.1.3.  Non-Competition. The Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its affiliates and
accordingly agrees as follows:
 
3.1.3.1.  For a period ending on the expiration of one year following the
Executive’s termination of employment by the Company for Cause or the
Executive’s voluntary termination of employment without Good Reason, the
Executive will not directly or indirectly, (i) engage in any business for the
Executive’s own account that competes with the business of the Company, (ii)
enter the employ of, or render any services to, any person engaged in any
business that competes with the business of the Company, (iii) acquire a
financial interest in, or otherwise become actively involved with, any person
engaged in any business that competes with the business of the Company, directly
or indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant, or (iv) interfere with business
relationships (whether formed before or after the Effective Date) between the
Company or any of its affiliates that are engaged in a business similar to the
business of the Company (the “Company Affiliates”) and customers or suppliers of
the Company or the Company Affiliates.
 
3.1.3.2.  Notwithstanding anything to the contrary in this Agreement, the
Executive may directly or indirectly own, solely as an investment, securities of
any person engaged in the business of the Company which are publicly traded on a
national or regional stock exchange or on the over-the-counter market if the
Executive (i) is not a controlling person of, or a member of a group which
controls, such person and (ii) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such person.
 
3.1.4.  Injunctive Relief. The Executive acknowledges and agrees that the
Company will have no adequate remedy at law, and would be irreparably harmed, if
the Executive breaches or threatens to breach any of the provisions of this
Section 3.1. The Executive agrees that the Company shall be entitled to
equitable and/or injunctive relief to prevent any breach or threatened breach of
this Section 3.1, and to specific performance of each of the terms of such
Section in addition to any other legal or equitable remedies that the Company
may have. The Executive further agrees that he shall not, in any equity
proceeding relating to the enforcement of the terms of this Section 3.1, raise
the defense that the Company has an adequate remedy at law.
 
3.1.5.  Special Severability. The terms and provisions of this Section 3.1 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected. It is the intention of the parties to this Agreement that the
potential restrictions on the Executive’s future employment imposed by this
Section 3.1 be reasonable in both duration and geographic scope and in all other
respects. If for any reason any court of competent jurisdiction shall find any
provisions of this Section 3.1 unreasonable in duration or geographic scope or
otherwise, the Executive and the Company agree that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction.
 
4.  Severance Payments
 
4.1.  Severance. The Company shall pay the Executive the payments and benefits
described in Sections 4.1.1 through 4.1.3 (the “Severance Payments”) upon the
termination of the Executive’s employment with the Company following a Change in
Control and during the Employment Period, and upon execution of a general
release in favor of and in form and substance satisfactory to the Company,
unless such termination is (i) by the Company for Cause, (ii) by the Executive
without Good Reason, (iii) due to death, or (iv) due to Disability. In addition,
the Executive’s employment shall be deemed to have been terminated following a
Change in Control by the Company without Cause or by the Executive with Good
Reason if (1) (a) the Executive reasonably demonstrates that the Executive’s
employment was terminated without Cause prior to a Change in Control (I) at the
request of a Person who has entered into an agreement with the Company the
consummation of which will constitute a Change in Control (or who has taken
other steps reasonably calculated to effect a Change in Control) or (II)
otherwise in connection with, as a result of or in anticipation of a Change in
Control, or (b) the Executive terminates his employment for Good Reason prior to
a Change in Control and the Executive reasonably demonstrates that the
circumstance(s) or event(s) which constitute such Good Reason occurred (I) at
the request of such Person or (II) otherwise in connection with, as a result of
or in anticipation of a Change in Control, and (2) such Change in Control
actually occurs. The Executive’s right to terminate the Executive’s employment
for Good Reason shall not be affected by the Executive’s incapacity due to
physical or mental illness. The Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder. In the event of disability or death
of the Executive after the Date of Termination in respect of any termination
without Cause or any termination for Good Reason, payments and benefits shall be
made to the Executive, or the Executive’s beneficiaries or legal representative,
as the case may be.
 
4.1.1.  A lump sum payment equal to [three][two] times the sum of (i) the
highest Annual Base Salary paid to the Executive in the three years preceding
the Date of Termination (as defined in Section 5.2 below) and (ii) the highest
Bonus paid to the Executive in the three years preceding the Date of
Termination. Unless otherwise provided in this Agreement, such payment shall be
made on or before the 15th day following the Executive’s Date of Termination.
 
4.1.2.  For a [three][two] year period after the Date of Termination, the
Company shall arrange to provide the Executive with health insurance benefits
substantially similar (and at the same cost) to those that the Executive is
receiving immediately prior to a Change in Control or, if earlier, the receipt
of the Notice of Termination (as defined in Section 5.1 below); provided,
however, that the continued coverage period hereunder shall be deemed to
constitute a portion of the Executive’s entitlement to COBRA benefits as a
result of his termination of employment. Benefits otherwise receivable by the
Executive pursuant to this Section 4.1.2 shall be reduced to the extent
comparable benefits are actually received by or made available to the Executive
without cost during such period following the Executive’s termination of
employment (and any such benefits actually received by the Executive shall be
reported to the Company by the Executive).
 
4.1.3.  Immediate vesting and/or exercisability of all outstanding equity based
awards.
 
4.2.  Excise Tax Limitation. Notwithstanding anything in this Agreement to the
contrary, in no event shall the Company be obligated to pay any compensation or
provide any benefits under this Agreement or otherwise if, and to the extent
that, any such payments or benefits would be nondeductible for federal income
tax purposes as a result of Section 280G of the Code (or any successor
provisions thereto), or any regulation or rule promulgated thereunder. All
determinations to be made with respect to such nondeductibility and this Section
4.2 generally shall be made by the Company in good faith based on the written
advice of the Company’s regular independent certified public accountants and/or
regular outside legal counsel (and/or such other professionals as the Company
deems appropriate), and all such determinations shall be final, conclusive and
binding on the Company and the Executive.
 
5.  Termination Procedures.
 
5.1.  Notice of Termination. After a Change in Control and during the Employment
Period, any purported termination of the Executive’s employment with the Company
(other than by reason of death) shall be communicated by written Notice of
Termination from one party hereto to the other party hereto in accordance with
Section 7.5 hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment with the Company under the provision so indicated. Further, a Notice
of Termination for Cause is required to include a copy of a resolution duly
adopted by the affirmative vote of a simple majority of the entire membership of
the Board at a meeting of the Board, which was called and held for the purpose
of considering such termination (which meeting may be a regular meeting of the
Board where prior notice of consideration of such termination is given to
members of the Board) finding that, in the good faith opinion of the Board, the
Executive engaged in conduct set forth in the definition of Cause herein, and
specifying the particulars thereof in detail. For purposes of this Agreement,
any purported termination not effected in accordance with this Section 5.1 shall
not be considered effective.
 
5.2.  Date of Termination.“Date of Termination” with respect to any termination
during the Employment Period, shall mean (i) if the Executive’s employment is
terminated for Disability, thirty (30) days after Notice of Termination is given
(provided that the Executive shall not have returned to the full-time
performance of the Executive’s duties during such thirty (30) day period), and
(ii) if the Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination, which shall not be less than thirty (30)
days after the Notice of Termination is given (except in the case of a
termination by the Company for Cause).
 
6.  Successors; Binding Agreement.
 
6.1.  Successors. This Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns. The Company shall
require any successor to all or substantially all of its business and/or assets,
whether direct or indirect, by purchase, merger, consolidation, acquisition of
stock, or otherwise, by an agreement in form and substance satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform if no
such succession had taken place.
 
6.2.  Binding Agreement. This Agreement is personal to the Executive and,
without the prior express written consent of the Company, shall not be
assignable by the Executive, except as provided in this Section 6.2. If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the beneficiary (or beneficiaries) designated by the Executive from
time to time in accordance with the procedures for notice set out in Section
7.5; provided, however, that if there shall be no effective designation of
beneficiary by the Executive, such amounts shall be paid to the executors,
personal representatives or administrators of the Executive’s estate. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
 
7.  Miscellaneous.
 
7.1.  Code Section 409A Compliance. Notwithstanding any other provision of this
Agreement to the contrary, all payments hereunder that are subject to the
requirements of Section 409A of the Code shall be made in compliance with
Section 409A of the Code and the regulations issued thereunder. Is specifically
understood and agreed that the preceding sentence may cause a six month delay in
the distribution of affected payments. Additionally, if the Executive is liable
for any excise or other tax or addition or interest imposed under Section 409A
of the Code, the Company shall indemnify the Executive against same (and any
income tax liability attributable to any such indemnification payment) and hold
him harmless, as if Section 409A of the Code did not apply and shall place the
Executive in the same after tax position he would have enjoyed had said Section
not applied to the Executive.
 
7.2.  Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. Both the Executive and the
Company agree to appear before and submit exclusively to the jurisdiction of the
state and federal courts located within Memphis, Tennessee with respect to any
controversy, dispute, or claim arising out of or relating to this Agreement. The
Executive agrees to be served by the Company with judicial process via
registered or certified mail. The Executive further agrees that the General
Counsel of the Company shall at all times be the Executive’s agent for service
of judicial process, and the Executive hereby appoints the General Counsel of
the Company as the Executive’s agent for that and any other related purpose.
 
7.3.  Amendments. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 
7.4.  Mutual Intent. Both parties participated in the drafting of the Agreement,
and the language used in this Agreement is the language chosen by the Executive
and the Company to express their mutual intent. Both the Executive and the
Company agree that in the event that any language, section, clause, phrase or
word used in the Agreement is determined to be ambiguous, no presumption shall
arise against or in favor of either party and that no rule of strict
construction shall be applied against either party with respect to such
ambiguity.
 
7.5.  Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other parties or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
To the Executive: [Name]
 
[Address]
 
                           To the Company: Sheila Jordan Cunningham
 
Senior Vice President and General Counsel
 
Buckeye Technologies Inc.
 
1001 Tillman Street
 
Memphis, TN 38112
 


 
or to such other address as any party shall have furnished to the others in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.
 
7.6.  No Mitigation. The Executive shall not be required to mitigate the amount
of any payment provided for pursuant to this Agreement by seeking other
employment and, to the extent that the Executive obtains or undertakes other
employment, the payment will not be reduced by the earnings of the Executive
from the other employment.
 
7.7.  Legal Fees and Other Expenses. In the event that a claim for payment or
benefits under this Agreement is disputed, the Executive shall be reimbursed for
all reasonable attorney fees and expenses incurred by the Executive in pursuing
and/or defending any such claim, provided that the Executive substantially
prevails in respect of any material issue which is the subject of such claim by
reason of litigation, arbitration or settlement.
 
7.8.  Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local income taxes to the extent the same
required to be withheld pursuant to any applicable law or regulation.
 
7.9.  Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
7.10.  Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.
 
7.11.  Counterparts.  This Agreement may be executed in one or more counterparts
each of which shall be deemed an original instrument, but all of which together
shall constitute but one and the same Agreement.
 
7.12.  Beneficiaries/References. The Executive shall be entitled to select (and
change) a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following the Executive’s death, and may change such election,
in either case by giving the Company written notice thereof. In the event of the
Executive’s death or a judicial determination of his incompetence, reference in
this Agreement to the Executive shall be deemed, where appropriate, to refer to
his beneficiary(ies), estate or other legal representative(s).
 
7.13.  Entire Agreement. This Agreement contains the entire agreement between
the parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.
 
7.14.  Representations. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement.
 
7.15.  Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement for any reason and the
expiration of the Term to the extent necessary to the intended provision of such
rights and the intended performance of such obligations.
 
7.16.  Not an Employment Contract. Except as expressly provided herein, this
Agreement shall have no effect on the Company’s right to terminate the
Executive’s employment at any time and for any reason.
 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.
 
Buckeye Technologies Inc.
 
By:
 
[Executive Name]

